DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-28, drawn to a method for forming a composite needle-punched structure, classified in D04H 1/46.
II.	Claims 29-35, drawn to a composite needle-punched structure, classified in B32B 5/16.

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as dispersing a portion of the ground material into the first needle-punched web and the second needle-punched web by hydroentanglement with water jets, or by forming the first and second webs with ground material already dispersed therein instead of dispersing with the additional needling, or by infiltrating the ground material into a composite needle-punched structure after integrating the structure with needling by, for example, saturating the structure with a dispersion containing the ground material or using vacuum to pull ground material into the structure. It is noted that product claims are not limited to recited process steps, but are only limited to the structure implied thereby. See MPEP 2113.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The identified inventions require different classification and text searching. Additionally, given that the product can be made by a materially different process, it is likely that divergent prior art would be required to address each identified invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with George Willingham on 25 March 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-28. It is noted this conversation occurred with another examiner prior to docketing of the application to the current examiner. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 29-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1-28 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 1, line 6, “webs” should be --web-- to correct a typographical error.
	Regarding claim 20, line 2, --to-- should be inserted after “suction” to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1-2 and 8-9, it is a little unclear what is meant by the phrase “low-melt content” or “low melting content”. It appears this term is being used to refer to both a portion of the ground material having a low-melting temperature, and also a weight percentage of the portion of the ground material having a low-melting temperature in the layer of ground material. Since this phrase does not clearly indicate a portion of the ground material having  a low-melting temperature, it is unclear if such a portion is being referenced. The examiner suggests more clearly reciting a portion of the ground material having a low-melting temperature and a percentage thereof in the layer of ground material. Such a change would naturally require corresponding changes throughout the dependent claims to use consistent claim language.
	Regarding claim 10, line 4, it is unclear what is meant by “the first thickness and the second thickness each comprise”. In particular the terminology of a thickness comprising is confusing. The word comprising is used to introduce claimed elements or steps rather than to define a numerical value or range. The examiner suggests using language such as --the first thickness and the second thickness are each about 0.04 inches to about 0.4 inches--.
	Regarding claim 16, there is no antecedent basis for “the first needle-punched felt”. It appears “felt” should be --web--.
	Regarding claim 21, there is no antecedent basis for “the fibers, pulp and particles in the ground material”. This language is not present in parent claim 1.
 	Regarding claim 28, for the reasons noted above with respect to “low-melt content” in claim 1, “overall recycle content” is similarly confusing.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-18, 22-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (US 2018/0014678) in view of Van Kerrebrouck (US 6066388).
	Regarding claim 1, Zafiroglu teaches a method for forming a composite needle-punched structure, the method comprising forming a first needle-punched web 422 by needling a first layer of fibers; forming a second needle-punched web 423 by needling a second layer of fibers (Figure 12; paragraphs 79 and 124-125); depositing a layer of ground material comprising a low-melt content greater than 1 % onto the first needle-punched webs (paragraphs 79, 103 and 124-125); placing the second needle-punched web on the layer of ground material such that the layer of ground material is disposed between the first needle-punched web and the second needle-punched web (Figure 12; paragraphs 79 and 124-125); performing additional needling through the first needle-punched web, the second needle-punched web, and the layer of ground material from a first needle-punched web outer surface or a second needle-punched web outer surface or both the first needle-punched web outer surface and the second needle-punched web outer surface (Figure 13; paragraphs 81 and 127), the additional needling naturally being sufficient to disperse at least a portion of the ground material into the first needle-punched web and the second needle-punched web towards the first needle-punched web outer surface and the second needle-punched web outer surface.
	The claimed limitation of dispersing at least a portion of the ground material does not require any particular amount of dispersion or depth of dispersion of ground material into the first and second webs. The ground material of Zafiroglu, like the disclosed invention, may comprise short fibers. The additional needling of Zafiroglu, like the disclosed invention, may use barbed needles which drive fibers all the way through the layered structure. Thus a similar process is used and therefore it is reasonable to expect similar results are achieved, i.e. dispersion of at least a small portion of the ground material into the first and second webs as claimed.
	As to the low-melt content of greater than 1% in the layer of ground material, Zafiroglu teaches 6% low-melt/high melt fibers (paragraph 125), and suggests such fibers may suitably comprise 50/50 fibers, i.e. comprising 50% low-melt polymer and 50% high melt polymer (paragraph 103), which corresponds to a low-melt content of 3%, which is well within the claimed range.
	Zafiroglu differs from claim 1 in that:
i.	Zafiroglu does not teach applying heat to activate the low-melt content, i.e. low-melting material in the ground layer of material, and to secure the composite needle-punched structure.
	(i)	Zafiroglu is mainly concerned with heating the outer surfaces to bond the tufted portions formed by the additional needling, and does not teach activation of the low-melt material from the ground layer. However, in a needled composite structure, Van Kerrebrouck suggests activation of low-melt material in each of the layers of the composite to bind the composite, which naturally enhances its integrity (Figure 1; column 6, lines 1-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Zafiroglu because one of ordinary skill in the art would have been motivated to bond the composite structure in accordance with methods known in related art, as evidenced by Van Kerrebrouck.
	Regarding claim 4, Zafiroglu teaches the middle layer may comprise short textile fibers which satisfies the claimed layer of ground textile fibers (paragraph 125).
	Regarding claims 5-6, Zafiroglu teaches the claimed heat and pressure applied from the outer faces for activating low melt material and to facilitate attachment of the layers (paragraphs 12 and 64).
	Regarding claim 7, while not recited by Zafiroglu, Van Kerrebrouck suggests an oven for suitably applying the heat for activation of the low-melt binder (column 8, line 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the heat in an oven in the modified method of Zafiroglu because one of ordinary skill in the art would have been motivated to apply the heat in a known suitable manner as suggested by the teachings of Van Kerrebrouck.
	Regarding claims 8-11, Zafiroglu teaches the first and second needle-punched webs may comprise 20% low-melt/high-melt fibers and suggests these fibers may suitably be 50/50 fibers, i.e. half low melt polymer and half high melt polymer, thus indicating a 10% low melt content (paragraphs 103, 119 and 124). The thickness of the webs may be 0.275 inches (paragraphs 119 and 124).
	Regarding claim 12, Zafiroglu teaches the ground material layer may additionally include 19% polyethylene, which is a low melting material (paragraph 125).
	Claim 13 is satisfied for the reasons provided above.
	Regarding claims 14-15, Zafiroglu teaches this layer may be 15 oz/yd2 (paragraph 125).
	Regarding claims 16-17, Zafiroglu teaches additional blended polyethylene particles which satisfy the additional ground material comprising commercial low-melting adhesive powders (paragraph 125).
	Regarding claim 18, Zafiroglu suggests fiber lengths of less than 0.25 inches are suitable, which overlaps with the claimed range (paragraph 125). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 22-23, Zafiroglu suggests placing an additional decorative fabric layer, such as a knit fabric, on the composite needle-punched structure (paragraphs 90-91).
	Regarding claim 24, Zafiroglu suggests the claimed embossing with heat and pressure (paragraph 91).
	Regarding claim 27, Zafiroglu suggests placing an additional intermediate scrim layer, which satisfies the claimed open textile layer. Such a layer may provide reinforcement (paragraphs 13 and 73). Naturally, such an intermediate layer would be placed in one of the recited alternative locations as these are the only two alternative locations where such an additional intermediate layer can be placed.
	Regarding claim 28, the central layer of Zafiroglu comprises 18% of the total weight and is recycled (paragraph 125).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Van Kerrebrouck as applied to claims 1, 4-18, 22-24 and 27-28 above, and further in view of Shimizu (US 2003/0152742) and Charlton (US 3199167).
	Regarding claim 2, Zafiroglu teaches the first and second layers of fibers may comprise 20% low-melt/high-melt fibers, and these fiber may suitably be 50/50 fibers, i.e. fibers comprising half high melt polymer and half low melt polymer, indicating a low melt content of 10% (paragraph 103). Zafiroglu teaches a basis weight of 33 oz/yd2 for the first and second layers, but is not limited to a particular basis weight (paragraph 124), and suggest floor covering applications (paragraph 2). Shimizu suggests 9, 12, 15 and 24 oz/yd2 (300, 400, 500, 800 g/m2) needled fiber layers for textile floor covering applications (paragraphs 2 and 51-55). While Zafiroglu provides an example of 160 penetration/cm2 (paragraph 124), Zafiroglu is not limited to any particular needle density for the first and second layers. Charlton suggests 8 to 78 penetrations/cm2 (50 to 500 penetrations/in2) for providing a needled web with suitable resistance to delamination of the material (column 4, lines 15-22). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide basis weight and needle punching densities in the claimed ranges because one of ordinary skill in the art would have been motivated to use known suitable fiber layer basis weights and needling densities, as evidenced by the above noted teachings of Shimizu and Charlton.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Van Kerrebrouck as applied to claims 1, 4-18, 22-24 and 27-28 above, and further in view of Coates (US 9315930).
	Regarding claim 18, in the rejection above, Zafiroglu was relied upon for suggesting fiber lengths of less than 0.25 inches are suitable, which overlaps with the claimed range (paragraph 125). Coates provides further evidence with respect to this limitation. In a related textile product comprising short ground fibers deposited onto a needle punched base textile (column 8, lines 52-56), Coates suggests fiber lengths of 0.04 to 0.5 inches (1 to 12 mm; column 6, lines 14-22). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified process of Zafiroglu because one of ordinary skill in the art would have been motivated to use known suitable fiber lengths for the ground material, as suggested by Coates.
	Regarding claim 26, while not taught by Zafiroglu, this limitation is known in related art for suitably providing different ground materials in addition to short fiber ground material, such as fillers or adhesive powders. See Coates (column 14, lines 58-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified process of Zafiroglu because one of ordinary skill in the art would have been motivated to provide additional ground materials such as fillers or adhesive powders in a known suitable manner, as suggested by Coates.

Allowable Subject Matter
Claims 3, 19-21 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 3, 19-21 and 25, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide these additional limitations. The closest prior art of record is applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745